NORCROSS, District Judge.
This is an appeal from decrees entered by the court below in three suits consolidated for trial and appeal. This appeal presents questions precisely of tho same character considered in 66 F.(2d) 999, this day decided. The reasons stated in the opinion filed in that caso are controlling in this case.
The decree is reversed, and ease remanded to the District Court, with directions to dis miss the same for want of necessary party or parties, unless the plaintiffs within a reasonable time amend their complaint to bring in sucli necessary party or parties, and to take further proceedings not inconsistent with the views expressed in the opinion of this court.